DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/24/2021.  These drawings are entered.  However, the newly filed drawings raise the following new objections.
Figures 1 and 3-4 are objected to for containing deficient reference characters and handwritten notes of poor quality.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible (37 CFR 1.84(l) and 1.84(p)(1)).
Figures 1 and 3-4 are objected to for containing reference characters which interfere with the drawing.  Reference characters should not cross or mingle with drawing lines (37 CFR 1.84(p)(3)).
Figure 3 is objected to for containing crossed out reference characters (37 CFR 1.84(e)).

Response to Arguments
Applicant's arguments filed 04/24/2021 have been fully considered but they are not persuasive. 
It is initially noted that Applicant’s arguments are based British Patent 960,188 (referred to as Derruppe 2) and not on the reference cited in the Office Action dated 10/27/2020 (referred to in Applicant’s arguments as Derruppe 1). 

The Examiner responds that one of ordinary skill in the art would not have been dissuaded by the cited structural details since they were not disclosed in Derruppe 1.  The Examiner maintains that, when viewing Derruppe 1’s first pivotal connecting arm and a second pivotal connecting arm for supporting the loader arm for movement between a lowered position and a raised position (as shown in Derruppe 1’s (Fig. 1), one of ordinary skill in the art would recognize the benefit of modifying Azure to include this feature to provide a higher lifting range while minimizing horizontal motion of the outdoor work operation tool.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Based on one scenario in which Applicant has fabricated a bodily incorporation of Derruppe 1 into Azure (Pg. 17-18 of arguments), Applicant argues that “the only possible placement of the linkage would not meet the terms of the claims as filed.”  
The Examiner disagrees.  Azure’s loader arm (110) is outside of the engine compartment (106), and Derruppe 1’s first pivotal connecting arm and a second pivotal connecting arm which support the loader arm are shown to be outside of the loader arm.  Thus, modifying Azure’s loader arm with the teaching of Derruppe 1 would not require Azure’s loader arm to be raised as suggested by Applicant, and would not result in a combination which does not meet all of the claimed limitations.  
It is further noted that Claims 1 and 13 only claim one loader arm, one actuator, one first pivotal connecting arm and one second pivotal connecting arm (or only one side of Applicant’s right and left .
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Applicant’s comments in reference to the Office Action dated 10/27/2020 referencing Derruppe1 by application number and not publication number is noted and has been corrected in the current Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Azure et al. (US 2008/0197588), hereinafter Azure, in view of Derruppe (FR 1,316,493).
	Azure discloses:
Claim 1. A compact utility loader, which comprises: 
(a) a frame (102) carrying a prime mover (104); 
(b) ground engaging members (116) carried by the frame with at least one ground engaging member being powered to self-propel the frame; 
(c) the frame carrying a control console (126) having a control mounting surface (Fig. 4) which positions controls (128) toward a rear of the loader that are manipulated to operate the loader; 
(d) a foot platform (200) carried on the frame toward a (interpreted as “the”) rear of the loader for permitting the controls to be accessible from behind by an operator who stands on the foot platform; 
(e) a loader arm (110) having a front end which is capable of carrying a work operation tool;
(f) an actuator (112) that is extendable and collapsible in length for lifting and lowering the loader arm relative to the frame, the actuator being pivotal relative to the frame and having a pivot connection (Fig. 3) to the loader arm; and 
 (h) wherein the pivot connection of the actuator to the loader arm is lower than the control mounting surface of the control console in the lowered position of the loader arm (Par. 0023-0032 and Fig. 1-3).  
Claim 2. The loader of claim 1, wherein the pivot connection of the actuator to the loader arm is located ahead of a front end of the control mounting surface of the control console in the raised position of the loader arm (Fig. 1).  
Claims 4-6 and 15. The loader of claim 3, wherein the controls protrude at least upwardly from the control mounting surface to terminate in upper ends that are spaced above the control mounting surface (Fig. 1).
Claim 7. The loader of claim 1, wherein the ground engaging members comprise powered left and right ground engaging members carried by the frame for self-propelling the frame and for providing differential steering of the frame (Par. 0030).  
Claim 8. The loader of claim 7, wherein each of the left and right ground engaging members comprises an endless track (Par. 0030). 
Claim 12. The loader of claim 1, wherein the front end of the loader arm is capable of carrying an outdoor work operation tool (Par. 0026).  
Claim 13. A compact utility loader, which comprises: 
(a) a frame (102) carrying a prime mover (104); 
(b) a pair of driven, ground engaging, wheels or endless tracks (116) carried on opposite sides of the frame for self-propelling the frame and for providing differential steering of the frame;
(c) the frame carrying a control console (126) having a control mounting surface (Fig. 3) which positions controls (128) toward a rear of the loader that are manipulated to operate the loader; 
(d) a foot platform (200) carried on the frame toward the rear of the loader for permitting the controls to be accessible from behind by an operator who stands on the foot platform; 
(e) a loader arm (110) having a front end which is capable of carrying a work operation tool; 
(f) an actuator (112) that is extendable and collapsible in length for lifting and lowering the loader arm relative to the frame, the actuator being pivotal relative to the frame and having a pivot connection (Fig. 3) to the loader arm; 
 (h) wherein the pivot connection of the actuator to the loader arm is lower than the control mounting surface of the control console in the lowered position of the loader arm, and wherein the pivot connection of the actuator to the loader arm is forward of the first and second connecting arm pivot connections to the loader arm in the lowered position of the loader arm (Par. 0023-0032 and Fig. 1-3).  
Claim 17. The loader of claim 13, wherein the front end of the loader arm is capable of carrying an outdoor work operation tool (Par. 0026).  
	Azure does not recite;
Claim 1. A first pivotal connecting arm and a second pivotal connecting arm for supporting the loader arm for movement between a lowered position and a raised position. 
Claim 3. The pivot connection of the actuator to the loader arm is further located proximate to the front end of the control mounting surface of the control console in the raised position of the loader arm.  
Claims 4-6 and 15. The pivot connection of the actuator to the loader arm is higher than the upper ends of the controls in the raised position of the loader arm.  
Claim 9. The connecting arms are configured to produce at least some longitudinal motion of the loader arm relative to the frame as the loader arm moves between the lowered and the raised positions thereof.  
Claim 10. The first and second connecting arms have first and second connecting arm pivot connections, respectively, to the loader arm, the first and second connecting arms being configured to produce at least some longitudinal motion of the first and second connecting arm pivot connections relative to the frame as the loader arm moves between the lowered and the raised positions thereof.  
Claim 11. The pivot connection of the actuator to the loader arm is located forward of the first and second connecting arm pivot connections to the loader arm in the lowered position of the loader arm.  
Claim 13. 
(g) a first pivotal connecting arm and a second pivotal connecting arm for supporting the loader arm for movement between a lowered position and a raised position, wherein the first and second connecting arms have first and second connecting arm pivot connections, respectively, to the loader arm; and 
(h) the pivot connection of the actuator to the loader arm is higher than the control mounting surface of the control console in the raised position of the loader arm.
Claim 14. The pivot connection of the actuator to the loader arm is higher than the control mounting surface of the control console in the raised position of the loader arm.  
Claim 16. The the pivot connection of the actuator to the loader arm is located ahead of a front end of the control mounting surface of the control console in the raised position of the loader arm.  
	However, Derruppe discloses a front loader having a frame (Fig. 1), loader arm (2), and actuator (6), and a control mounting surface (surface which receives a steering wheel column), and an outdoor work operation tool (1), and further teaches;
Claims 1 and 13. A first pivotal connecting arm (4) and a second pivotal connecting arm (5) for supporting the loader arm for movement between a lowered position and a raised position, the first and second connecting arms have first and second connecting arm pivot connections, respectively, to the loader arm, and the pivot connection of the actuator to the loader arm is higher than the control mounting surface of the control console in the raised position of the loader arm (Fig. 1). 
Claim 3. The pivot connection of the actuator to the loader arm is further located proximate (applicant has not established boundaries for determining distal and proximate) to the front end of the control mounting surface of the control console in the raised position of the loader arm (Fig 1).  
Claims 4-6 and 15. The pivot connection of the actuator to the loader arm is higher than the upper ends of the controls in the raised position of the loader arm (Fig. 1).  
Claims 9 and 10. The first and second connecting arms have first and second connecting arm pivot connections, respectively, to the loader arm, the first and second connecting arms being configured to produce at least some longitudinal motion of the first and second connecting arm pivot connections relative to the frame as the loader arm moves between the lowered and the raised positions thereof (Fig. 1).  
Claim 11. The loader of claim 10, wherein the pivot connection of the actuator to the loader arm is located forward of the first and second connecting arm pivot connections to the loader arm in the lowered position of the loader arm (Fig. 1).  
Claim 14. The pivot connection of the actuator to the loader arm is higher than the control mounting surface of the control console in the raised position of the loader arm (Fig. 1).  
Claim 16. The loader of claim 15, wherein the pivot connection of the actuator to the loader arm is located ahead of a front end of the control mounting surface of the control console in the raised position of the loader arm (Fig. 1).  
	Therefore, in view of Derruppe’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Azure’s loader assembly to include first and second pivotal connecting arms to provide a higher lifting range while minimizing horizontal motion of the outdoor work operation tool.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652